United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-0325
Issued: November 5, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On November 26, 2018 appellant filed a timely appeal from an October 17, 2018 decision
of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
assigned Docket No. 19-0325.
On October 15, 2014 appellant, then a 42-year-old tax examiner, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome as a result
of over 23 years of repetitive employment duties including typing. She submitted medical reports
beginning September 17, 2014 and continuing in support of her claim. Appellant underwent
bilateral carpal tunnel release on November 16, 2015.
By decision dated June 29, 2017, it accepted the claim for bilateral carpal tunnel syndrome.

1

The Board notes that following the October 17, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

On August 22, 2017 appellant filed claims for compensation (Form CA-7) for leave
without pay beginning August 25, 2014 through July 9, 2017. In support of her claims she
submitted medical reports and forms dated June 9, 2014 through July 13, 2017 as well as a
September 18, 2017 report from Dr. Joel Cone, a treating chiropractor.
By decision dated November 21, 2017, OWCP denied appellant’s claims for wage-loss
compensation for the period August 25, 2014 through July 9, 2017, finding that the medical
evidence of record failed to establish that she was disabled as a result of her accepted bilateral
carpal tunnel syndrome. It noted that the only evidence received was the September 18, 2017
report from her chiropractor.
On May 7, 2018 appellant requested reconsideration of the November 21, 2017 OWCP
decision. In support of her claim, she submitted medical reports and notes dated December 14,
2017 through September 12, 2018.
By decision dated October 17, 2018, OWCP affirmed the November 21, 2017 decision,
finding that the medical evidence of record was insufficient to establish disability for the period
August 25, 2014 through July 9, 2017. It noted its review of medical reports dated December 14,
2017 through June 1, 2018.
Having reviewed the case record submitted by OWCP, the Board finds that this case is not
in posture for decision.
In its October 17, 2018 decision, OWCP denied appellant’s claim for compensation based
on medical reports dated December 14, 2017 through June 1, 2018. The Board finds that OWCP
failed to review all of the relevant medical evidence and made no reference to the older medical
reports of record which appellant had submitted from the initial filling of her claim. The record
reflects that appellant filed her occupational disease claim on October 15, 2014 and stopped work
as a result of her bilateral wrist condition. However, OWCP did not accept the claim for bilateral
carpal tunnel syndrome until June 29, 2017, almost three years later. The medical evidence of
record submitted at the time of the initial filing of the claim dating back to September 17, 2014
and continuing is relevant and contemporaneous with the claimed period of disability for the period
August 25, 2014 through July 9, 2017.
As the Board’s decisions are final as to the subject matter appealed, it is crucial that all
evidence relevant to the subject matter of the claim which was properly submitted to OWCP prior
to the time of issuance of its final decision be reviewed and addressed by OWCP.2 Because OWCP
failed to consider all of the relevant medical reports of record, the Board cannot review such
evidence for the first time on appeal.3

2

See S.K., Docket No. 18-0478 (issued January 2, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also Linda
Johnson, 45 ECAB 439 (1994) (applying Couch where OWCP did not consider a medical report received on the date
of its decision).
3

20 C.F.R. § 501.2(c). See also G.M., Docket No. 16-1766 (issued February 16, 2017).

2

For these reasons, the case will be remanded to OWCP for proper consideration of all of
the evidence of record.4 Following such further development as it deems necessary, OWCP shall
issue an appropriate merit decision.5 Accordingly,
IT IS HEREBY ORDERED THAT the October 17, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for proceedings consistent
with this order of the Board.
Issued: November 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

M.J., Docket No. 18-0605 (issued April 12, 2019).

5

B.N., Docket No. 17-0787 (issued July 6, 2018).

3

